                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

JOSE RICARDO VILLALTA CANALES,                       *
                                                     *
           Plaintiff,                                *
                                                     *
v.                                                   *     Civil Case No. SAG-19-3383
                                                     *
JOSEPH CAW, et al.,                                  *
                                                     *
           Defendants.                               *
                                                     *
                                              *************
                                          MEMORANDUM OPINION

           THIS MATTER concerns a suit by José Ricardo Villalta Canales (“Plaintiff”), related to

his detention and arrest in August, 2019. Plaintiff has sued the State of Maryland, the Maryland

Department of Natural Resources (“DNR”), the Maryland Department of Natural Resources Police

(“DNR Police”), and three individual DNR police officers (collectively, “Defendants”). ECF 1.

Defendants filed a Motion to Dismiss, ECF 24, Plaintiff filed an opposition, ECF 31, and

Defendants filed a Reply, ECF 33. The Motion to Dismiss is now ripe for adjudication, and no

hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons explained below,

Defendants’ Motion will be DENIED.

     I.    FACTUAL BACKGROUND

           Plaintiff came to the United States from El Salvador, as an unaccompanied minor, more

than thirteen years ago. ECF 1 ¶ 21.1 As of August, 2019, Plaintiff lived with his aunt in

Montgomery County, Maryland. Id. ¶ 22. He has numerous other family members in the

Montgomery County area, including his uncle, who lives in Rockville, Maryland. Id. ¶ 23. At some




1
    The facts are derived from Plaintiff’s Complaint at ECF 1.
time during the past few years, Plaintiff missed a hearing related to his immigration status. Id. ¶

22.

        On July 10, 2019, the Montgomery County Department of Housing and Community

Affairs sent Plaintiff’s uncle a notice regarding two violations of the Montgomery County Code.

Id. ¶ 23. The violations concerned Plaintiff’s uncle’s property, and required him to remove dead

tree limbs (or the entire tree) within thirty days of the notice. Id. Accordingly, Plaintiff, and his

cousin (“Mauricio”), went to the uncle’s property on August 6, 2019, to assist in disposing of the

tree limbs. Id. ¶ 25.

        After nine hours of work on August 6, 2019, Plaintiff and Mauricio returned the following

day, resuming work at approximately 9:15 AM. Id. ¶ 26. At around 9:56 AM, DNR Police dispatch

received a complaint about someone “operating an unlicensed tree expert business” at the uncle’s

Rockville property. Id. ¶ 27. Officers Michael Sullivan, Lakeram Chhaturam, and Joseph Caw

(collectively, “DNR Officers”) arrived at the property at approximately 10:40 AM. Id. ¶ 28. The

officers were in full uniform, which included firearms, handcuffs, tasers, and bulletproof vests. Id.

¶ 29.

        Upon the DNR Officers’ arrival, Officer Michael Sullivan (“Officer Sullivan”) asked

Mauricio whether he was in charge of cutting down the tree. Id. ¶ 31. Mauricio stated that Plaintiff

was in charge, but he also explained that Plaintiff did not speak English. Id. Mauricio then started

to serve as an intermediary, translating for Plaintiff and the DNR Officers. For instance, Plaintiff

confirmed through Mauricio that Plaintiff did not speak English. Id. Even so, since Mauricio

speaks English as a second language, and is not a trained interpreter, he was uncomfortable

communicating with the DNR Officers in English. Id. ¶ 39 (explaining that Mauricio struggled

with the ad hoc translation, but did his best, given the circumstances).



                                                 2
        The DNR Officers ordered Plaintiff, who was working up in the tree, to come down to the

ground. Id. ¶ 32. Since the instruction was given in English, Mauricio told Plaintiff to come down,

in Spanish. Id. Once Plaintiff came down, the DNR Officers asked Plaintiff whether he had

insurance or a license to cut trees. Id. ¶ 34. Through Mauricio, Plaintiff replied that he had neither

a license nor insurance. Id. ¶ 35.

        Maryland Natural Resources Law 5-417(a)(1) requires anyone engaging in the business of

a tree expert to be licensed. Md. Code Ann., Nat. Res. § 5-417. Because Plaintiff failed to procure

a tree expert license before assisting his uncle, the DNR Officers believed that Plaintiff had

violated the statute. See ECF 1 ¶ 36. However, since this incident would be Plaintiff’s first violation

of the statute, the DNR Officers’ statutory authority was limited to issuing a citation for a monetary

fine. Id. ¶ 37.

        The DNR Officers informed Plaintiff that he had violated state law, and asked for his

driver’s license. Id. ¶ 43. Plaintiff provided a driver’s license, which was marked with the notation

“NOT FOR FEDERAL IDENTIFICATION.” Id. ¶ 44. Next, the DNR Officers “ordered [Plaintiff]

not to climb up the tree again and instructed [him] and Mauricio to continue working around the

bottom of the tree and stay around there while they prepared the citation.” Id. ¶ 45. As two Officers

crossed the street to their police vehicles, Officer Lakeram Chhaturam (“Officer Chhaturam”)

reiterated that Plaintiff and Mauricio needed to remain near the tree. Id. ¶ 47. Plaintiff obeyed the

Officers’ command, and awaited the return of his driver’s license (and citation) in the designated

area. Id. ¶ 48.

        At their police vehicles, the DNR Officers contacted DNR Police dispatch, in order to (1)

confirm Plaintiff’s lack of a tree expert license and (2) search for any outstanding warrants in his

name. Id. ¶ 49. While dispatch confirmed that Plaintiff did not have a license, and did not have



                                                  3
outstanding criminal warrants, dispatch also made the Officers aware of a civil administrative

warrant, related to the immigration status of a person with Plaintiff’s name. Id. ¶ 50. The civil

administrative warrant listed an Immigration and Customs Enforcement (“ICE”) telephone

number, for officers to call if they have contact with Plaintiff. Id. ¶ 51.

       At around 11:30 AM, Officer Sullivan called the phone number, and requested that ICE

respond to the scene. Id. ¶ 52. As a result of Officer Sullivan’s call, ICE began to investigate

whether Plaintiff was the subject of the ICE warrant. Id. ¶ 54. Contemporaneously with the

conversations between the DNR Officers and ICE, Plaintiff became increasingly concerned with

how long the Officers were taking, but he felt that his only option was to continue waiting,

particularly because the Officers had his driver’s license in their possession. Id. ¶ 55.

       Ultimately, an ICE official telephoned Officer Sullivan to confirm that Plaintiff had an

open civil immigration warrant, and to let him know that an ICE agent “was en route to their

location.” Id. ¶ 61. Around the same time, the DNR Officers instructed Plaintiff to cross the street

in order to sign the citation. Id. ¶ 62. Mauricio relayed the instruction, in Spanish, to Plaintiff. Id.

The DNR Officers spoke to Plaintiff alone about his citation, and did not offer to provide a

translation of the document. Id. ¶ 64. Due to Plaintiff’s lack of comprehension, Officer Chhaturam

asked Mauricio to cross the street, and to assist in translating from English to Spanish. See id. ¶

65. Mauricio attempted to explain part of the document to Plaintiff, in a rushed fashion, and

Plaintiff signed the citation. See id. ¶ 66. Immediately after the signing, the DNR Officers

handcuffed Plaintiff, and told him that he was under arrest because he was the subject of an ICE

warrant. Id. ¶ 68.

       The DNR Officers kept Plaintiff handcuffed near their police vehicles from 11:40 AM until

12:45 PM, when they placed Plaintiff inside a police vehicle. Id. ¶ 71–72. Shortly thereafter, ICE



                                                   4
agents arrived on the scene. Id. ¶ 72. The ICE agents physically removed Plaintiff from the police

vehicle, and threatened to tase him. Id. ¶ 73. The DNR Officers gave Plaintiff’s driver’s license

to his family members, many of whom had arrived during this incident. Id. ¶ 75, 69. Plaintiff has

remained in ICE detention since the date of this incident. Id. ¶ 77.

 II.   LEGAL STANDARD

        Under Rule 12(b)(6), a defendant may test the legal sufficiency of a complaint by way of

a motion to dismiss. See In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley

Cmty. Servs. Bd., 822 F.3d 159, 165–66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393,

408 (4th Cir. 2010), aff’d sub nom., McBurney v. Young, 569 U.S. 221 (2013); Edwards v. City of

Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion by

a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails as a matter of

law “to state a claim upon which relief can be granted.”

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). That rule provides that a complaint must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” The purpose of the

rule is to provide the defendants with “fair notice” of the claims and the “grounds” for entitlement

to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007).

       To survive a motion under Fed. R. Civ. P. 12(b)(6), a complaint must contain facts

sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see

Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (citation omitted) (“Our decision in Twombly

expounded the pleading standard for ‘all civil actions’ . . .”); see also Willner v. Dimon, 849 F.3d

93, 112 (4th Cir. 2017). However, a plaintiff need not include “detailed factual allegations” in

order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Further, federal pleading rules “do not



                                                  5
countenance dismissal of a complaint for imperfect statement of the legal theory supporting the

claim asserted.” Johnson v. City of Shelby, Miss., 574 U.S. 10, 135 S. Ct. 346, 346 (2014) (per

curiam).

       Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,

550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a

complaint provides no more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to satisfy the

minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual matter (taken

as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts is

improbable and . . . recovery is very remote and unlikely.” Twombly, 550 U.S. at 556.

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (citations omitted); see Semenova v. MTA, 845 F.3d 564, 567 (4th Cir. 2017);

Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v. Balcerzak, 650

F.3d 515, 522 (4th Cir. 2011), cert. denied, 565 U.S. 943 (2011). However, a court is not required

to accept legal conclusions drawn from the facts. See Papasan v. Allain, 478 U.S. 265, 286 (1986).

“A court decides whether [the pleading] standard is met by separating the legal conclusions from

the factual allegations, assuming the truth of only the factual allegations, and then determining

whether those allegations allow the court to reasonably infer” that the plaintiff is entitled to the

legal remedy sought. A Soc’y Without a Name v. Virginia, 655 F.3d 342, 346 (4th. Cir. 2011),

cert. denied, 566 U.S. 937 (2012).




                                                  6
III.   ANALYSIS

       Plaintiff has brought three causes of action pursuant to 42 U.S.C. § 1983, and a fourth cause

of action pursuant to 42 U.S.C. § 2000d. Since Defendants have moved to dismiss on three separate

bases, each is addressed in turn.

       A.      Fourth Amendment

       1. Whether Plaintiff was “seized” within the meaning of the Fourth Amendment

       Defendants have mounted several arguments that are specific to Plaintiff’s rights under the

Fourth and Fourteenth Amendments. First, Defendants contend that Plaintiff’s rights did not

attach, during the incident of August 7, 2019, because Plaintiff was never “seized” by the DNR

Officers. See ECF 24-2 at 8–9.

       The Fourth Amendment secures an individual’s right to be free from “unreasonable

searches and seizures.” U.S. Const. amend. IV. “Because ‘not every encounter between a police

officer and a citizen is an intrusion requiring an objective justification,’ United States v.

Mendenhall, 446 U.S. 544, 533 (1980), we must first decide if and when the individual was

‘seized’ for purposes of the Fourth Amendment, United States v. Wilson, 953 F.2d 116, 120 (4th

Cir. 1991).” Santos v. Frederick Cty. Bd. of Comm’rs, 725 F.3d 451, 460 (4th Cir. 2013). The

Supreme Court has identified three primary categories of police-citizen encounters: (1) consensual

encounters, (2) investigative Terry stops, and (3) arrests. Santos, 725 F.3d at 460. Because the

encounters in these categories constitute varying levels of intrusion by police officers, each

category requires a different level of justification from law enforcement.

       A police-citizen encounter rises to the level of a Fourth Amendment “seizure” when “the

officer, by means of physical force or show of authority, has in some way restrained the liberty of

a citizen.” Id. (quoting Jones, 678 F.3d at 299). The court’s inquiry is objective, and should

consider whether “in view of all of the circumstances surrounding the incident, a reasonable person
                                                 7
would have believed that he was not free to leave.” Id. (quoting Jones, 678 F.3d at 299). The

United States Court of Appeals for the Fourth Circuit (“Fourth Circuit”) has identified several

factors that courts should consider in determining whether a police-citizen encounter constitutes a

seizure, including:

        The number of police officers present during the encounter, whether they were in
        uniform or displayed their weapons, whether they touched the defendant, whether
        they attempted to block his departure or restrain his movement, whether the
        officers’ questioning was non-threatening, and whether they treated the defendant
        as though they suspected him of illegal activity rather than treating the encounter
        as routine in nature.
Id. at 461.

        In Santos, Frederick County police officers confronted Ms. Santos, a native of El Salvador,

as she sat on a curb, near her job at a market food co-op. Id. at 457. Although the officers were

conducting a routine patrol of the area, their Sheriff’s Office had reached an agreement with ICE

to assist in immigration enforcement efforts. Id. After asking Ms. Santos several general questions

about her reason for being in that area, the officers asked for her identification card. Id. The officers

ran a warrant check on Ms. Santos with radio dispatch, and soon learned that she had an

outstanding ICE warrant, which required “immediate deportation.” Id. at 458. At some point

during the encounter, Ms. Santos asked if there was a problem, and the officers gestured for her to

remain seated on the curb. Id. Ultimately, the officers not only placed Ms. Santos in handcuffs, but

also transported her to a detention center, where she was transferred to ICE custody. Id. When Ms.

Santos filed a suit under § 1983, the defendants moved to dismiss, partially on the grounds that

most of the encounter was “consensual,” and thus, did not constitute a Fourth Amendment

“seizure.” Id. at 461.

        On appeal, the Fourth Circuit agreed with the defendants that the “inception” of the

encounter was consensual. Nonetheless, the consensual encounter “became a Fourth Amendment


                                                   8
seizure when [an officer] gestured for Santos to remain seated.” Id. at 462. According to the panel,

the officer’s “unambiguous” gesture “would have communicated to a reasonable person that she

was not at liberty to rise and leave.” Id.

        Here, similarly, the encounter started out as consensual when the DNR Officers were

posing basic questions to Plaintiff. See ECF 1 ¶ 34 (“The DNR Police Officers then elicited

information from Mr. Villalta about whether he and Mauricio owned the house…”). However,

subsequent events confirm that the encounter evolved into a seizure within the meaning of the

Fourth Amendment. Primarily, after a series of questions, the DNR Officers ordered Plaintiff not

to climb up the tree, and instructed him to “stay around” the bottom of the tree. Id. ¶ 45. Even if

the Officers’ initial command was not as “unambiguous” as the directive in Santos, Officer

Chhaturam’s later reiteration of the same instruction demonstrated that Plaintiff was not free to

leave the immediate vicinity. See id. ¶ 47. Moreover, the DNR Officers not only ordered Plaintiff

to remain in a specified area, but also took his driver’s license as they prepared the citation. Indeed,

holding on to Plaintiff’s license was more intrusive than taking the identification card in Santos

because, unlike Ms. Santos, Plaintiff could not lawfully drive away from the property without his

driver’s license. Accordingly, Plaintiff was seized within the meaning of the Fourth Amendment.

        2. Whether the detention was unreasonable

        Next, Defendants contend that, even if Plaintiff was seized, the detention was reasonable.

ECF 24-2 at 8–12. As noted above, the Fourth Amendment protects against “unreasonable”

searches and seizures. As an initial matter, in their briefing, Defendants suggest that the overall

encounter should be broken up into three smaller periods of time. See, e.g., Id. at 11 (“The

complaint alleges that this second period of detention lasted only about 10 minutes”). The

Complaint does not divide the encounter in such a manner. Thus, at the Motion to Dismiss stage,



                                                   9
the Court must reject Defendants’ characterization of the incident. See Epstein v. World

Acceptance Corp., 203 F. Supp. 3d 655, 670 (D. S.C. 2016) (“Any attempt by the moving party to

assert its own version of events should be disregarded, as facts alleged in a plaintiff’s complaint

are all accepted as true at this stage in the case.”) (citing Zak v. Chelsea Therapeutics Int’l, 780

F.3d 597, 601 (4th Cir. 2015)).

       Defendants argue, primarily, that Plaintiff’s detention was justified, because he violated

Maryland Natural Resources Law. See ECF 24-2 at 3 (noting that Md. Code Ann., Nat. Res. §§ 5-

415(c) requires that any person cutting down a tree that is more than 20 feet tall must have a tree

expert license). Plaintiff concedes that he did not have the necessary license, and thus, that the

DNR Officers had the legal authority to issue a citation. ECF 1 ¶ 36–37. Even so, case law makes

clear that police officers can violate an individual’s rights by unreasonably prolonging a detention.

See, e.g., Rodriguez v. United States, 575 U.S. 348, 350–51 (2015). In particular, officers may not

prolong a detention solely for the purpose of investigating a civil immigration matter. See generally

Artiga Carrero v. Farrelly, 270 F. Supp. 3d 851 (D. Md. 2017).

       In Artiga Carrero, Mirna Artiga Carrero sued various state and federal officials, for their

conduct in what she asserted was an unlawful arrest in 2014. Id. at 857–58. In 2014, Ms. Artiga

Carrero had a civil warrant for removal associated with her name, resulting from a failure to appear

before an immigration judge approximately eight years earlier. Id. at 858. In August, 2014, as she

was driving home after work, a Baltimore County police officer stopped her. Id. at 859. The officer

informed Ms. Artiga Carrero that he stopped her because she did not have valid insurance. Id.

However, while checking a database at his police cruiser, the officer learned about her outstanding

civil warrant. Id. The officer, accordingly, placed her under arrest, and contacted an ICE agent. Id.

Ms. Artiga Carrero was transferred into ICE custody shortly thereafter. Id.



                                                 10
        Relevant here, the Court found that Ms. Artiga Carrero stated a plausible claim that the

police officer unreasonably prolonged the duration of the stop. Specifically, the officer prolonged

her detention “solely to investigate her immigration status—an issue ‘completely unrelated to the

event that provided the justification for the stop in the first place.’” Id. at 870 (quoting United

States v. Digiovanni, 650 F.3d 498, 511 (4th Cir. 2011)). Thus, the detention was not “sufficiently

limited in scope and duration” to satisfy the Fourth Amendment. Id.

        In reaching its decision, the Court relied considerably upon Santos, 725 F.3d 451 (4th Cir.

2013). As noted above, Santos found, under similar circumstances as presented here, that the

plaintiff was seized within the meaning of the Fourth Amendment. Additionally, however, the

Court’s broader holding is instructive for this matter. The panel concluded that,

         [A]bsent express direction or authorization by federal statute or federal officials,
        state and local law enforcement officers may not detain or arrest an individual
        solely based on known or suspected civil violations of federal immigration law.
Id. at 465.
        Therefore, the defendants violated Ms. Santos’s rights when they seized her — without any

authorization from a federal official — solely on the basis of her outstanding civil ICE warrant.

See id. In Artiga Carrero, the Court applied Santos, determining that a plaintiff’s Fourth

Amendment rights are violated when officers prolong a detention based solely on an outstanding

civil immigration warrant. See 270 F. Supp. 3d at 873.

        Together, Santos and Artiga Carrero demonstrate that, in this case, Plaintiff has plausibly

alleged a violation of his Fourth Amendment rights. Plaintiff alleges that Defendants detained him

“well beyond the time necessary to effectuate the purpose of the detention.” ECF 1 ¶ 99. Whereas

the prolonged detention in Artiga Carrero was unrelated to investigating Ms. Artiga Carrero’s

insurance, here, Plaintiff alleges that the prolonged detention was unrelated to his violation of

Maryland Natural Resources Law. In fact, the traffic stop in Artiga Carrero “lasted in excess of

                                                 11
twenty minutes,” 270 F. Supp. 3d at 870, while the encounter between Plaintiff and the DNR

Officers took more than two hours. Plaintiff has made a plausible case that Defendants violated

his Fourth Amendment rights, by prolonging the stop solely to investigate Plaintiff’s civil

immigration warrant.

        3. Whether the DNR Officers operated under color of federal law

        Finally, Defendants contend that their actions are immune from potential § 1983 liability,

because the latter portion of Plaintiff’s detention was effectuated under color of federal law, not

state law. ECF 24-2 at 13–15. Certainly, federal law provides that state and local law enforcement,

when assisting in federal immigration enforcement, are “subject to the direction and supervision

of the Attorney General [of the United States].” 8 U.S.C. § 1357(g)(3). However, in Artiga

Carrero, the Court rejected the same argument by the state defendants in that case. Based on Ms.

Artiga Carrero’s complaint, she plausibly alleged that the officer acted before receiving any

direction from federal authorities, and, in particular, “unilaterally determined to prolong his

detention of her after discovering the outstanding civil warrant of removal.” 270 F. Supp. 3d 851

at 873 n.7.

        Here, similarly, Plaintiff has plausibly alleged that the DNR Officers deviated from the

initial justification for the stop, i.e., citing Plaintiff for a violation of Maryland Natural Resources

Law, because of his civil immigration warrant. Although Defendants contend that federal officials

provided authorization for detaining Plaintiff, their argument is not based on facts that Plaintiff

alleged in the Complaint. The Complaint states that DNR Police did not have any agreement with

ICE to assist in federal immigration enforcement efforts, ECF 1 ¶ 19, and, furthermore, the

Complaint is devoid of any assertion that ICE, or any other federal officials, ever directed the DNR

Officers to detain Plaintiff. See ECF 1 ¶ 61 (stating that an ICE agent said he was “en route to their



                                                  12
location”). Accordingly, the “facts currently before the Court preclude a finding that [Defendants

were] acting under color of federal law” during the events of August 7, 2019.2 See Artiga

Carrero, 270 F. Supp. 3d 851 at 873 n.7 (emphasis in original).

        B.       Qualified Immunity

        Importantly, “even if a seizure runs afoul of the Fourth Amendment, a plaintiff may not be

able to obtain relief if the defendant is entitled to qualified immunity.” Santos, 725 F.3d at 460

(citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). The doctrine of qualified immunity

“balances two important interests, namely, the need to hold accountable public officials who

exercise power irresponsibly, and the need to shield officials who perform duties responsibility

from harassment, distraction, and liability.” Betton v. Belue, 942 F.3d 184, 190 (4th Cir. 2019)

(citation omitted). The burden of establishing the qualified immunity defense rests on the party

seeking to invoke it. Id. Determining whether the DNR Officers are entitled to the qualified

immunity defense requires the Court to conduct two related inquiries: (1) consider whether the

facts alleged, taken in the light most favorable to Plaintiff, establish that the Officers’ conduct

violated Plaintiff’s Fourth Amendment rights, and (2) assess whether this right was clearly

established as of August 7, 2019, i.e., the date of the incident. See id.

        As noted above, it is settled law in this circuit that officers cannot, lawfully, initiate or

prolong a detention solely based on suspected violation of civil immigration law. Plaintiff has

plausibly alleged that the DNR Officers detained Plaintiff for more than an hour, because of the

civil immigration warrant associated with his name. Taking the allegations in the Complaint as

true, the officers not only acted without the required directive from a federal official, but also


2
 The Artiga Carrero Court noted that “discovery may reveal that Officer Farrelly in fact received direction from ICE
before the duration of the stop became unreasonable.” 270 F. Supp. 3d 851 at 873 n.7. Likewise, here, Defendants
may be able to show that ICE directed the DNR Officers to detain Plaintiff. Thus, Defendants are free to raise this
argument again at the appropriate time.

                                                        13
detained Plaintiff for a much longer period of time than was necessary to issue a citation for

violation of the Maryland statute. Accordingly, Plaintiff has sufficiently alleged that the DNR

Officers violated his Fourth Amendment rights. See DiMeglio v. Haines, 45 F.3d 790, 798 (4th

Cir. 1995) (“[A] court reviewing a qualified immunity defense should assess … whether the

alleged conduct violated law clearly established at the time the conduct occurred.”) (emphasis

added).

          Furthermore, these rights were clearly established at the time of the DNR Officers’

conduct, since Santos and Artiga Carrero were decided several years prior to this incident. Indeed,

the Court explained that Santos was clearly established law at the time of the Artiga Carrero

decision. See 270 F. Supp. 3d 851 at 872–73. At this point in the proceedings, the DNR Officers

have not met their burden to establish the applicability of the qualified immunity defense.3

          C.     Governmental Defendants

          In the fourth cause of action, Plaintiff alleges a violation of Title VI, by the State of

Maryland, DNR, and DNR Police (collectively, “Governmental Defendants”). ECF 1 at 19.

Specifically, Plaintiff contends that the Governmental Defendants failed to adhere to a Maryland

civil rights law, known as “Equal Access to Public Services for Individuals with Limited English

Proficiency.” See id. ¶ 113.

          Defendants contend that, to allege a private right of action under Title VI, a plaintiff must

allege “intentional discrimination” in “federally financed programs.” Peter v. Jenney, 327 F.3d

307, 315 (4th Cir. 2003). Despite Defendants’ arguments to the contrary, the Complaint plausibly



3
  Defendants are welcome to raise the qualified immunity defense at the Summary Judgment stage. As explained
previously, Defendants may show, for example, that they were acting at the behest of the ICE officials. See Tobey v.
Jones, 706 F.3d 379, 393–94 (4th Cir. 2013) (explaining that a defendant can raise the qualified immunity defense
both on a motion to dismiss and a motion for summary judgment).


                                                        14
alleges that the Governmental Defendants receive federal financing, and that Plaintiff was

intentionally discriminated against. See ECF 1 ¶ 15 (“Defendant State of Maryland is a public

entity that receives federal funds and, accordingly, is subject to Title VI of the Civil Rights Act of

1964”). Plaintiff was not required, in his Complaint, to provide a comprehensive breakdown of the

funding structure for the State of Maryland and its various entities. Even so, at the summary

judgment stage, Plaintiff should elaborate on how, if at all, each of the Governmental Defendants

is subject to Title VI.

        Regarding “intentional discrimination,” Defendants argue that they lacked “actual notice”

that Plaintiff could not speak English — and required an interpreter — because Mauricio was

“effectively translat[ing]” the Officers’ orders. See ECF 24-2 at 21–22. However, the Complaint

makes clear that Mauricio’s translations were anything but effective. See ECF 1 ¶ 39–40 (stating

Mauricio was not comfortable speaking English, and translated “to the best of his abilities”).

Moreover, Defendants have not shown that Mauricio’s inconsistent, unreliable translations would,

under the terms of Maryland’s Equal Access law, obviate the need to provide an interpreter. See

Md. Code. Ann., State Gov’t § 10-1101 et seq. Taking the allegations in the Complaint as true, as

the Court must at this stage, despite having clear notice that Plaintiff was unable to communicate

in English, Defendants failed to provide vital translation services.

IV.     CONCLUSION

        For the reasons set forth above, Defendants’ Motion to Dismiss, ECF 24, is denied. A

separate Order follows.


Dated: April 3, 2020
                                                                              /s/
                                                              Stephanie A. Gallagher
                                                              United States District Judge



                                                 15
